Citation Nr: 0722980	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-26 929	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher rating for status-post 
meniscectomy of the right knee, with instability and varus 
deformity, currently evaluated as 30 percent disabling.

2.  Entitlement to a higher rating for arthritis of the right 
knee, with limitation of motion, currently evaluated as 10 
percent disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability 
secondary to service-connected right knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for left knee disability 
secondary to service-connected right knee disability.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from January 1966 to 
May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, and a February 2005 rating decision by the RO in 
Togus, Maine.  

This case is remanded so that a hearing may be scheduled.  On 
a VA Form 9 received in October 2005, the veteran indicated 
that he desired a hearing at the VA central office before a 
member of the Board.  A subsequently prepared VA Form 9, 
received in August 2006, did not show that the veteran wanted 
a hearing.  In order to clarify his wishes regarding a 
hearing, the veteran was sent a letter in June 2007.  The 
veteran responded that he desired a travel board hearing 
before a Veterans Law Judge at the RO.  The Board will 
therefore remand for that purpose.

The veteran's case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

The veteran should be scheduled for 
a travel Board hearing.  He and his 
representative should be given time 
to prepare.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

